Citation Nr: 9930937	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-34 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether the veteran filed a timely appeal of a February 
12, 1996 rating decision that new and material evidence had 
not been presented to reopen a claim of entitlement to 
service connection for hearing loss and that a claim of 
entitlement to service connection for tinnitus was not well 
grounded.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hearing loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to September 
1969, with additional inactive service prior and subsequently 
in the U.S. Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 1997 
and October 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire.  The June 
1997 rating decision found that new and material evidence had 
not been presented to reopen a claim of entitlement to 
service connection for hearing loss, and found that a claim 
for service connection for tinnitus was not well grounded.  
An October 1997 letter decision by the RO found that the 
veteran's notice of disagreement (NOD) to a February 1996 
rating decision was untimely.   


FINDINGS OF FACT

1.  By rating decision of February 12, 1996, the RO found 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for 
hearing loss and that a claim of entitlement to service 
connection for tinnitus was not well grounded. 

2.  The veteran was notified of the February 12, 1996 
decision, and of his right to file an appeal; however he did 
not file a NOD with the decision within one year after that 
notification. 

3.  The veteran's representative's letter dated February 13, 
1996 (received February 16, 1996) does not express 
dissatisfaction or disagreement with, or a desire to contest 
the result of, the RO's February 12, 1996 rating decision, 
and does not express a desire for appellate review.  

4.  Evidence added to the record since the February 1996 
rating decision is neither cumulative nor redundant and is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claims for 
service connection for hearing loss and tinnitus.

5.  There is no competent medical evidence of record that the 
veteran currently has hearing loss disability or a diagnosis 
of tinnitus, and no competent medical evidence of a nexus 
between his current complaints and service, including 
exposure to acoustic trauma in service. 


CONCLUSIONS OF LAW

1.  The veteran did not file a timely appeal of a February 
12, 1996 rating decision that new and material evidence had 
not been presented to reopen a claim of entitlement to 
service connection for hearing loss and that a claim of 
entitlement to service connection for tinnitus was not well 
grounded.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 20.201, 20.302, 20.1103 (1999).

2.  The February 1996 rating decision, which denied reopening 
of the claim of entitlement to service connection for hearing 
loss, finding that new and material evidence had not been 
presented, and denying a claim of entitlement to service 
connection for tinnitus as not well grounded, is final.  38 
U.S.C.A. § 7105 (West 1991). 

3.  Evidence received since the February 1996 rating decision 
is new and material, and the veteran's claims for service 
connection for hearing loss and tinnitus are reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (1998). 

4.  The veteran's claims of entitlement to service connection 
for hearing loss and tinnitus are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Timeliness of NOD to February 12, 1996 Rating Decision

A claimant must file a NOD with a determination by the agency 
of original jurisdiction within one year from the date that 
agency mails notice of the determination to him.  Otherwise, 
that determination will become final.  The date of the 
mailing of the letter of notification of the determination 
will be presumed to be the same as the date of that letter 
for purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(1999).  A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 C.F.R. § 20.1103. 

A NOD consists of:

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result . . . While special 
wording is not required, the Notice of 
Disagreement must be in terms which can 
be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.

38 C.F.R. § 20.201. 

In this veteran's case, the record reflects that in March 
1991, the veteran filed an application for service connection 
for "deafness."  An October 1991 rating decision denied 
service connection for deafness, and in October 1991 the 
veteran was notified of this decision.  As he did not enter a 
NOD within one year of the date of notice of the decision, 
the October 1991 rating decision became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

In September 1995, by letter of his representative, the 
veteran filed a claim to reopen the October 1991 prior final 
denial of service connection for hearing loss (previously 
indicated as deafness), and filed a claim of entitlement to 
service connection for tinnitus.  By rating decision dated 
February 7, 1996 (issued February 12, 1996), the RO found 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for 
hearing loss, and that a claim of entitlement to service 
connection for tinnitus was not well grounded. 

By letter issued on February 12, 1996,  the RO notified the 
veteran of the February 7, 1996 decision and of his right to 
file an appeal.  Subsequently, by letter issued on February 
22, 1996,  the RO again notified the veteran of the February 
7, 1996 decision, and of his right to file an appeal.  
However, the veteran did not file a NOD with the decision 
within one year after that notification.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302. 

In this regard, the Board notes the veteran's contention, 
entered through his representative's July 15, 1997 letter 
(received July 24, 1997), that a letter from the veteran's 
representative dated February 13, 1996 (received February 16, 
1996) was sufficient to constitute a NOD to the RO's February 
12, 1996 letter decision denial.  However, the veteran's 
representative's letter dated February 13, 1996 (received 
February 16, 1996) only referred to the fact that the veteran 
had "reopened" or "pending" claims for bilateral hearing 
loss and tinnitus, but made no mention of the RO rating 
decision.  The Board finds that the representative's February 
1996 letter did not express dissatisfaction or disagreement 
with, or a desire to contest the result of, the RO's February 
12, 1996 rating decision, and does not express a desire for 
appellate review. 
Similarly, a letter from the veteran's representative dated 
April 13, 1996 (received April 30, 1996) indicates it 
"replies to VA letter of 2/22/96 requesting new evidence."  
This letter was accompanied by the submission of evidence and 
argument pertaining to the unrelated claim for service 
connection for PTSD.  This representative's letter, likewise, 
did not express dissatisfaction or disagreement with, or a 
desire to contest the result of, the RO's February 12, 1996 
rating decision (or the February 22, 1996 letter), and does 
not express a desire for appellate review pertaining to the 
issues currently on appeal of service connection for hearing 
loss or tinnitus.  For these reasons, the Board finds that 
the representative's letters dated February 13, 1996 
(received February 16, 1996) and April 13, 1996 (received 
April 30, 1996) are not sufficient to constitute a NOD to the 
RO's February 12, 1996 (or February 22, 1996) rating 
decision.  See 38 C.F.R. § 20.201.  

The evidence of record reflects that the veteran did not 
effectively enter a NOD until July 1997 when, in a letter 
dated July 15, 1997 (received July 24, 1997), the veteran's 
representative, by reference to a previous letter which he 
asserted was a NOD, expressed dissatisfaction or disagreement 
with, or a desire to contest the result of, the RO's February 
12, 1996 rating decision.  Further, a desire for appellate 
review is implicit in both the representative's substantive 
arguments and the veteran's Statement in Support of Claim of 
the same date pertaining to symptomatology he experienced 
during and since service.  As July 1997 is well over one year 
from the date of issue of notice to the veteran of the 
February 12, 1996 rating decision, and the evidence otherwise 
reflects that the veteran did not file a NOD with the 
decision within one year after that notification, the Board 
must find that the veteran did not file a timely appeal of a 
February 12, 1996 rating decision that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for hearing loss and that a 
claim of entitlement to service connection for tinnitus was 
not well grounded.   38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 
20.201, 20.302, 20.1103. 




II. New and Material Evidence: Service Connection 
for Hearing Loss and Tinnitus

By rating decision in June 1997, by adjudicating the issue as 
one of entitlement to service connection for tinnitus, and 
reaching the question of whether the veteran's claim was well 
grounded, the RO effectively found that new and material 
evidence had been presented to reopen the claim for service 
connection for tinnitus.  The Board has a legal duty to 
address the "new and material evidence" requirement 
regardless of the actions of the RO.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); 
see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Therefore, the Board must first determine whether new and 
material evidence has been submitted to reopen the claim for 
service connection for tinnitus.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (1999).

Generally, a final decision issued by a RO may not thereafter 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1998) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir.1998).

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.156(a).  By rating decision of February 12, 
1996, the RO found that new and material evidence had not 
been presented to reopen a claim of entitlement to service 
connection for hearing loss and that a claim of entitlement 
to service connection for tinnitus was not well grounded.  
The veteran was notified of the February 12, 1996 decision,  
and of his right to file an appeal.  The February 1996 rating 
decision became final when the veteran did not file a NOD 
within one year of the date that he was notified of the 
unfavorable determination.  See 38 U.S.C.A. § 7105(b),(c); 38 
C.F.R. §§ 20.302, 20.1103. 

The evidence which was of record at the time of the February 
1996 RO rating decision included service medical records, 
U.S. Army National Guard medical records, service personnel 
records, a private examination report, and a brief Statement 
in Support of Claim of the veteran.  Service medical records 
are negative for complaints, findings, or diagnosis of 
hearing loss or tinnitus.  They reflect only that in May 1968 
the veteran's left ear was plugged.  Audiometric testing at 
the service separation examination in September 1969 reflects 
normal hearing, with no hearing loss in either ear.  U.S. 
Army National Guard medical records reflect that in September 
1990 the veteran reported a history of ear, nose, or throat 
trouble, though it is not indicated which, and in March 1991 
the veteran reported no history of problems with the same.  
Audiological examination in September 1990 revealed bilateral 
hearing loss, but no hearing loss "disability" as defined 
by VA regulations.  38 C.F.R. § 3.385 (1999).  Service 
personnel records reflect that the veteran was an 
artilleryman, served in Vietnam, and earned the Sharpshooter 
Badge (M16 Rifle).  A private examination report in May 1986 
reflects that the veteran reported he had combat experience 
in Vietnam and was assigned to an artillery unit as a forward 
observer and fire control director.  A brief Statement in 
Support of Claim by the veteran in October 1995 indicates his 
assertion that his tinnitus was from exposure to constant 
artillery fire from 155mm Howitzers. 
Pertinent evidence added to the record since the February 
1996 rating decision includes the veteran's Statement in 
Support of Claim dated in July 1997, in which he reported 
that: he had combat situations in Vietnam while serving with 
an artillery unit; he fired 155mm Howitzers many times per 
day, which produced painful and deafening noise; in 1969 they 
did not wear ear plugs; he got a constant dull headache and 
ringing sensation in his ears, but did not go to the medics; 
after service he continuously had hearing loss and a 
buzzing/ringing sensation, and a hard time hearing people 
speak; he did not put in a VA claim for compensation until 
1991 because he "wasn't sure about how to go about this"; 
and he believed his hearing problems began when he served in 
an artillery unit in Vietnam, and had continued since then. 

The Board finds that the evidence added to the record since 
the February 1996 rating decision is sufficiently significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a).  Accordingly, 
the veteran's claims for service connection for hearing loss 
and tinnitus are reopened.  See 38 C.F.R. § 3.104(a); Hodge, 
supra.

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Under the Elkins test, the first step 
is to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), must be 
undertaken.  If the claim is not well grounded, the 
"adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters v. West, 12 Vet. App. at 206.  If the 
claim is well grounded, then VA must ensure that the duty to 
assist has been fulfilled before proceeding to the third 
step, a merits adjudication.  Id.

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  

While new and material evidence has been presented to reopen 
the veteran's claims, the evidence of record does not 
demonstrate that the claims for service connection for 
hearing loss and tinnitus are well grounded.  There is simply 
no competent medical evidence of record of a diagnosis of 
tinnitus or of hearing loss "disability" as defined by VA 
regulations.  See 38 U.S.C.A. § 5107(a).  

For VA disability compensation purposes, impaired hearing is 
considered a disability when at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, and 4000 is at 
least 40 decibels, when the thresholds for at least three of 
these frequencies are more than 25 decibels, or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  The evidence of record, including the September 
1990 audiological examination, while reflecting some measure 
of bilateral hearing loss, does not reflect that the veteran 
has met the criteria to establish a current "disability" of 
hearing loss. 

Moreover, even assuming, arguendo, that the evidence of 
record reflected that the veteran had current disabilities of 
tinnitus or hearing loss, there is no competent medical 
evidence of a nexus between current tinnitus or hearing loss 
and service.  In this regard, the Board notes the veteran's 
sincere assertion, in his July 1997 Statement in Support of 
Claim, that he currently has bilateral hearing loss and 
tinnitus and that these are causally related to acoustic 
trauma in service.  However, a lay person such as the 
veteran, while competent to describe symptoms he experienced 
at any time, is not competent to offer evidence which 
requires medical knowledge, such as diagnosis or a 
determination of etiology.  That is, while the veteran is 
certainly competent to state whether he has experienced some 
loss of hearing or ringing in his ears, as a layman, he is 
not competent to opine whether he has hearing loss as defined 
by 38 C.F.R. § 3.385 or proffer an opinion on the etiology of 
his claimed hearing loss or tinnitus.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993); Stadin v. Brown, 8 Vet. App. 280, 284 
(1995).  Unsupported by medical evidence, a claimant's 
personal belief, however sincere, cannot form the basis of a 
well-grounded claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  The Board has also considered the veteran's combat 
status while in Vietnam.  The fact that he was exposed to 
acoustic trauma during that time is not in dispute.  
38 U.S.C.A. § 1154 (b).  However, 38 U.S.C.A. § 1154(b) does 
not serve to eliminate the medical nexus requirement found in 
Caluza.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  
In the absence of medical evidence of a nexus between the 
veteran's claimed tinnitus and hearing loss, his claims must 
be denied as not well grounded.

For these reasons, the Board must find the veteran's claims 
for service connection for hearing loss and tinnitus to be 
not well grounded.  See 38 U.S.C.A. § 5107(a).  No further 
action, including a remand for further development, is 
required.  See Winters at 206.  As the veteran has not 
presented a well-grounded claim, the duty to assist the 
veteran, to include a VA compensation examination for hearing 
loss or tinnitus, does not arise.  See Epps v. Gober, 126 
F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 
2348 (1998); see also Morton v. West, No. 96-1517 (U.S. Vet. 
App. July 14, 1999) (absent the submission of a well-grounded 
claim, the Secretary cannot undertake to assist a veteran in 
the development of his or her claim). 


ORDER

The veteran did not file a timely appeal of a February 12, 
1996 rating decision that new and material evidence had not 
been presented to reopen a claim of entitlement to service 
connection for hearing loss and that a claim of entitlement 
to service connection for tinnitus was not well grounded.

New and material evidence having been submitted to reopen the 
veteran's claims for service connection for hearing loss and 
tinnitus, the appeal to this extent is granted. 

Evidence of well-grounded claims not having been submitted, 
service connection for hearing loss and tinnitus are denied.
 


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

